Citation Nr: 0724894	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-17 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a cervical and lumbar 
spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran reportedly served on active duty from July 1969 
to December 1975.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied the above claim.  The veteran 
testified at a video-conference hearing before the 
undersigned in May 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Additional development of the claim is required.  In the 
instant case, the veteran's original VA claims folder was 
lost and has been rebuilt.  The rebuilt file, however, does 
not contain the veteran's service medical records.  The 
veteran has stated that he was treated for back injuries 
during service at Wichita Falls Tech School in Texas; 
Mountain Home Air Force Base in Idaho; Hill Air Force Base in 
Utah; Williams Air Force Base in Arizona; and Galena Air 
Force Base in Alaska.  On remand, the RO/AMC should contact 
the National Personnel Records Center (NPRC) to verify the 
veteran's dates of active service, as well as to obtain any 
outstanding medical and personnel records associated with his 
service.  The RO/AMC should also make a direct request to the 
facilities named by the veteran in order to ascertain whether 
any treatment records are available.  

Furthermore, the RO/AMC should obtain the veteran's treatment 
records for a back disorder from Charles Sneider, M.D. and 
from Mercy Medical Center, as well as all records related to 
his award of Industrial Compensation benefits.  

Finally, the RO/AMC should schedule the veteran for VA spine 
examination in order to determine whether any current spine 
disorder had its onset during active service or is related to 
any in-service disease or injury.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center to verify the veteran's dates of 
active service, as well as to obtain any 
available service medical records, including 
any clinical records, and any available 
service personnel records.  

2.  The veteran stated that he was treated 
for back injuries during service at Wichita 
Falls Tech School in Texas; Mountain Home 
Air Force Base in Idaho; Hill Air Force Base 
in Utah; Williams Air Force Base in Arizona; 
and Galena Air Force Base in Alaska.  Make a 
direct request to these facilities to 
ascertain whether any treatment records are 
available, and if so, obtain and associate 
the records with the claims folder.  

3.  Make arrangements to obtain the 
veteran's complete treatment records for a 
back disorder from Charles Sneider, M.D. and 
from Mercy Medical Center, as well as all 
records related to his award of Industrial 
Compensation benefits.  

4.  Thereafter, schedule the veteran for a 
VA spine examination.  The claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of onset, 
and etiology of any cervical and lumbar 
spine disorders found to be present.  

The examiner should state whether it is at 
least as likely as not that any currently 
diagnosed cervical or lumbar spine disorder 
had its onset during active service or is 
related to any in-service disease or injury, 
as opposed to the veteran's post-service 
injury(ies).  

In providing this opinion, the examiner 
should specifically discuss the March 1976 
VA examination report and the November 1982 
report from Mercy Medical Center.  The 
examiner must provide a complete rationale 
for all opinions and conclusions reached.

5.  Finally, readjudicate the claim.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and an appropriate period of time to 
respond.  The case should then be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


